Citation Nr: 1512955	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-03 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office 
in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 26, 2012, for receipt of Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.  The Veteran was determined to be totally and permanently disabled in an August 2000 decision, effective from March 1, 1999.  The Appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York.


FINDINGS OF FACT

The Appellant's period of eligibility for DEA benefits ran from May 2004 to May 2012, but he did not begin his course of study until January 2011 due to obligations beyond his control.  However, regardless of his sympathetic circumstances, such obligations did not cause an interruption or suspension of his educational program.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for eligibility to DEA benefits beyond June 2012 have not been met. 38 U.S.C.A. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.1033, 21.3021, 21.3030, 21.3040, 21.3041, 21.3043 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As this case pertains to educational benefits governed by Chapter 35 of Title 38, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Further, this case turns on the interpretation of regulations, and not the evidence; thus, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 
2-2004 (March 9, 2004).

The Appellant claims entitlement to an extension of the delimiting date for eligibility to receive DEA benefits, asserting that conditions beyond his control prevented him from completing his education within the allotted time period set forth in the law.  Specifically, he needed to help his mother while his father was hospitalized, and was the only driver in the family.  He also argues that his family was never properly notified about his eligibility for these benefits, and therefore he is eligible for an extension of the delimiting date as a matter of law.  

Eligible persons for DEA benefits include a child of a veteran who has total and permanent disability due to a service-connected disability.  38 U.S.C.A. § 3501(a)(1) (West 2014); 38 C.F.R. § 21.3021(a) (2014).  In general, the eligibility period for a child begins on his or her 18th birthday and ends on his or her 26th birthday.  38 U.S.C.A. § 3512(a) (West 2014).  Here, the Appellant's father (the Veteran) was notified of his permanent and total disability in 2000, with an effective date starting in 1999.  The Appellant did not turn 18 until May 2004, thus he was not eligible for DEA benefits until that time.  38 C.F.R. § 21.3041(a) (2014); see also 38 C.F.R. § 3041(i) (2014).  His period of eligibility therefore has a delimiting date of May 2012, when he turns 26.  



The Appellant did not apply for DEA benefits until late 2010, six years after his period of eligibility began, which were granted in January 2011.  In March 2012, he submitted a request for an extension to the delimiting date so that he could complete his degree, which he estimated would be completed in June 2013.  His delimiting date was extended to the end of that term in June 2012, but not beyond that.  38 C.F.R. § 21.3041(g)(2) (2014).  The decision indicated that there were no provisions in law that would allow VA to extend the delimiting date based on a failure to begin his education earlier.

The Appellant has argued that circumstances beyond his control prevented him from starting his education on time, and that the provisions of 38 C.F.R. § 21.3043 should apply to his situation.  He argues that his father required hospital and nursing home treatment for four years, and that during that time, he was the only member of his household that had a drivers' license.  He was needed to help his mother with transportation of his siblings to school and of the family to see the Veteran.  He also had a part-time job to help with expenses.  He was unable to attend college until 2010, when his mother got a drivers' license.  Finally, the Appellant asserts that, "[i]t is clear that the statute [38 U.S.C.A. § 3512] is not intended to preclude individuals who would otherwise be eligible for benefits simply because the timing of their parent's illness did not comport with educational schedules."  Appellant's Brief at 8.    

Under section 21.3043, when a child suspends his program of study due to conditions beyond his control, then an extension may be granted.  The extension will be equal to the period of time from which the suspension began to the date the reason for the suspension ceased to exist.  Id.  Here, however, the Veteran did not suspend a program of study for reasons beyond his control.  Rather, he delayed beginning his program of study due to familial obligations.  He has alleged as such and there is no evidence suggesting this is not the case.  Accordingly, even though the reason for this Appellant's delay is substantially similar to the exceptions that permit an extension due to a suspension of an educational program, based upon a plain reading of the statute and regulation at issue, this provision does not apply to the facts of this case.  See also 38 U.S.C.A. § 3512(c) (West 2014).

Ultimately, the proper avenue to get this changed or reinterpreted is either through Congress or the U.S. Court of Appeals for Veterans Claims (CAVC).  Even if this individual Veterans Law Judge may personally be in agreement with the Appellant's argument, he (and the Board) is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, the precedential opinions of the VA chief legal officer, and the precedential cases of the CAVC, U.S. Court of Appeals for the Federal Circuit and the U.S. Supreme Court; the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 7104(c), 7261.  Moreover,

the Board is not the body tasked with interpreting regulations on the Secretary's behalf. Rather, Congress was unequivocally clear that the Board is to be bound by 'regulations by the Department, instructions of the Secretary, and the precedential opinions of the chief legal officer of the Department.' See 38 U.S.C. § 7104(c); see also 38 C.F.R. § 20.1303 (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided."); 57 Fed.Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that '[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding. Further, VA may not appeal a [Board] decision to the [Court].... [U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals.') (emphasis added). Stated otherwise, the Secretary is tasked with establishing VA policy; the Board is tasked with following such established policy. See 38 C.F.R. § 20.1303 (providing that although 'prior decisions in other appeals may be considered in a case,' the Board is not bound by these decisions and must still decide a case 'on the basis of the individual facts of the case in light of applicable procedure and substantive law') (emphasis added).

Hudgens v. Gibson, 26 Vet.App. 558, 562 at n.5 (2014)

Accordingly, no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits even though it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Appellant has also argued that he should be granted an extension as a matter of law because he was not properly notified of his rights to DEA benefits in accordance with 38 U.S.C.A. § 3563 (West 2014).  Indeed, the record does not contain proper notice regarding the Appellant's rights to DEA benefits.  However, this argument must also fail.  Section 3563 does not provide a remedy for the failure of VA to properly notify, and cannot be relied upon to grant an extension of entitlement to benefits beyond that provided by law.  See Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  38 C.F.R. § 21.1033(a) (2014).

Accordingly, although the Board is certainly sympathetic to the Appellant's circumstances, this claim must be denied.



ORDER

The claim for an extension of the eligibility period for receipt of DEA benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


